Citation Nr: 0520626	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-09 912	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL
Veteran 


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel
 


INTRODUCTION

The veteran served an active duty from May 1946 to March 
1948. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 RO (or agency or original 
jurisdiction) decision that denied the veteran's claim of 
service connection for asbestosis. 

In August 2003, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record.

The claim is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, D.C.


REMAND

The veteran served as an Aviation Machinist Mate during 
service.  He states the he was exposed to asbestos during 
service while working on aircraft engines and brakes.  In an 
October 2001, a representative of the Navy reported that 
there was no way to determine the veteran's exposure to 
asbestos during his naval service.  

After service, the veteran reported he may have been exposed 
to asbestos from 1951 to 1968, when he worked for Hayes 
Aircraft as a manager of electrical and electronic 
development and manufacturing, and he was exposed to asbestos 
when he worked for Ingalls Shipbuilding as a method engineer 
and area engineer and senior technical writer, requiring many 
hours aboard ships in production and in overhaul, including 
nuclear submarines, from May 1968 to sometime in 1970, and he 
may have been exposed thereafter until 1992. 

In April 2000, a private physician evaluated the veteran for 
occupational lung disease.  On the basis of chest X-rays and 
pulmonary function test, the physician concluded that the 
veteran had pulmonary asbestosis. 

On VA examination in November 2001, the examiner stated that 
chest X-rays did not show any evidence of pulmonary 
asbestosis.  

Given the conflicting medical evidence, another VA 
examination is needed.  Accordingly, the case is remanded for 
the following action:

1. Obtain the veteran's service medical 
records. 

2. Ask the veteran to identify or provide 
any evidence in his possession since 
August 2003 that pertains to the claim.  
If necessary assist the veteran in 
obtaining records not in the custody of 
VA or other Federal agencies.  

3. Schedule the veteran for a VA 
examination by a pulmonary specialist to 
determine whether he has asbestosis.  The 
claims folder must be made available for 
review by the examiner.  The examination 
should include chest X-rays.  If 
asbestosis is diagnosed, the examiner is 
asked to provide an opinion as to: 

Whether it is at least as likely as 
not that asbestosis is related to 
either the veteran's naval service 
as an Aviation Machinist Mate from 
1946 to 1948, working with aircraft 
brakes and engines, or his post-
service actual and probable 
occupational exposure to asbestos at 
Hayes Aircraft and Ingalls 
Shipbuilding from 1951 to 1992.

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of onset during service as 
it is to find against onset during 
service. 

4.  After the above development has been 
completed, adjudicate the claim.  If the 
benefit is denied, prepare a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	GEORGE E. GUIDO Jr. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

